Citation Nr: 1137962	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  06-09 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral pes cavus.

2.  Entitlement to service connection for bilateral foot disability other than pes cavus.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision (RD) of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey that (in pertinent part) denied reopening of a previously-denied claim for service connection for pes cavus.

In March 2010 the Board granted reopening of the Veteran's claim of entitlement to service connection for bilateral pes cavus and remanded the reopened claim for further development.  This claim was before the Board again in May 2011 when it was remanded for additional development.

Recently the United States Court of Appeals for Veterans Claims (Court) issued a decision that held the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly added the issue of entitlement to service connection for bilateral foot disability other than pes cavus as having been effectively raised under the Veteran's claim for service connection for bilateral pes cavus, per Clemons, as noted on the title page of this decision.

As was noted in the May 2011 Board remand, in April 2011 the Veteran submitted correspondence indicating that new pertinent evidence may exist regarding a previously-denied claim for service connection for residuals of a head injury.  The issue is once again referred to the originating agency for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral foot disability other than pes cavus is addressed in the REMAND that follows the order section of this decision.


FINDING OF FACT

No pes cavus has been present during the pendency of this claim.

CONCLUSION OF LAW

Pes cavus was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim decided herein, the record reflects that the Veteran was provided all required notice in letters mailed in July 2007, April 2010 and May 2011.  Although complete notice was not provided until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim in September 2011.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent, available medical records (including VA and private) has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded appropriate VA examinations.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim. 


II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs note that the Veteran reported a history of "foot trouble" on a November 1965 enlistment report of medical history.  The physician's summary included a notation of pes planus.  A November 1965 enlistment examination report notes that clinical evaluation of the feet was normal.  An August 1967 STR notes the presence of pes cavus.  An August 1968 separation report of medical history notes the Veteran's history of foot trouble (pes cavus), occasionally causing discomfort after prolonged walking.  An August 1968 separation examination report notes findings of pes cavus, slight degree.  

Following service, a February 1969 VA examination report notes the Veteran's complaints of aching feet with prolonged standing.  Orthopedic examination of the feet was essentially negative.  X-ray findings showed that the Veteran's feet were within normal limits.  No pes cavus was noted.

Post-service VA and private treatment records note the Veteran's ongoing complaints of foot pain.

A VA treatment record dated in August 2009 notes that the Veteran was seen with complaints of high-ached, painful feet.  He was referred to podiatry for X-ray studies.  

The Veteran was afforded a VA examination in September 2010.  He complained of pain, weakness, stiffness, swelling, heat, redness, fatigability and lack of endurance in both feet.  The Veteran stated that he was born with high arches which caused no problems in his youth.  On examination, the Veteran was limping and used a cane.  Examination revealed tenderness to palpation and slightly high arches but no painful motion, edema, unusual shoe wear patterns, or callosities.  The examiner diagnosed bilateral pes cavus with mild hammertoe deformity of right second and third digits.  In an addendum opinion submitted in December 2010 the same VA examiner opined that the Veteran's pes cavus was a congenital condition which had been present since birth.

A June 2011 VA examination report notes the Veteran's complaints of foot pain (especially with standing and walking) that have escalated over time.  The examiner noted that August 2009 X-ray studies revealed minimal degenerative changes; no findings of pes cavus were noted.  Examination revealed no unusual shoe wear or calluses.  With full weight-bearing, the arches measured one inch in height.  X-ray studies obtained during the examination revealed very small bilateral calcaneal spurs.  There was no radiographic evidence to confirm pes cavus.  After reviewing the claims files, the examiner stated that there was no radiographic or clinical evidence to support a diagnosis of pes cavus.  Specifically, measurements of the arches of the feet were within normal limits.  The examiner stated that examination revealed minimal degenerative changes, minimal pain, and no functional impairment of the feet.

As noted above, the Veteran has not shown a definitive diagnosis of pes cavus.  In this regard, the Board acknowledges the findings of pes cavus noted in the STRs and the September 2010 VA examination report; however, none of these diagnoses is supported by X-ray findings.  Conversely, the June 2011 VA medical opinion indicating no pes cavus was present is supported by both examination findings, to include measurements of the arches of the feet, and X-ray findings.  Moreover, none of the other post-service medical evidence shows that the Veteran was found to have pes cavus.  Therefore, the Board concludes that the preponderance of the medical evidence establishes that pes cavus has not been present at any time during the pendency of this claim.

With respect to whether the Veteran's own statements can establish a current disability here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.  In this case, the Board acknowledges that the Veteran is able to observe the height of his arches; however, the Board does not believe that the Veteran has the expertise required to determine whether the height of his arches is abnormal.  In any event, even assuming that the Veteran's statements are competent evidence of the presence of pes cavus, his statements are clearly of less probative value than the medical evidence indicating that pes cavus has not been present during the period of this claim. 

As the Veteran has not shown a current disability for which service connection can be granted, the claim must be denied.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.


ORDER

Entitlement to service connection for bilateral pes cavus is denied.


REMAND

As was noted above, the Board has added the issue of entitlement to service connection for bilateral foot disability other than pes cavus as having been effectively raised under the Veteran's claim for bilateral pes cavus, per Clemons, supra.

The provisions of the VCAA are applicable to this appeal.  A review of the record shows that the Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim for service connection for pes cavus by correspondence dated in July 2007.  The Board finds, however, that a remedial notice should be provided as a result of the subsequent decision by the Court in Clemons, supra.

Moreover, the Veteran's STRs show that he was seen with complaints of foot pain in service.  Following service, VA X-rays studies obtained in February 1969 note findings of normal feet.  VA and private treatment records note the Veteran's ongoing complaints of foot problems.  A June 2011 VA examination report notes findings of minimal degenerative changes of the feet.  It is the judgment of the Board that a VA examination that takes into account the Veteran's entire history would facilitate its decision on this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of any recent or current foot disability, other than pes cavus, to include whether it is related to complaints noted in service.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide all required notice in response to the Veteran's claim for service connection for bilateral foot disability other than pes cavus.

2.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding, pertinent treatment records.

3.  Then, the RO or the AMC should arrange for the Veteran to be examined by a physician with sufficient expertise to determine the etiology of any foot disability (other than pes cavus) present during the period of this claim.  His claims files must be reviewed by the examiner in conjunction with the examination.  Based upon the review of the record and the examination results, the examiner should provide an opinion with respect to each foot disability (other than pes cavus) currently present or present at any time during the pendency of the claim as to whether there is a 50 percent or better probability that the disorder is related to the Veteran's active service, to include the complaints of foot problems noted therein.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)


As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


